Citation Nr: 1637851	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-23 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1968 to May 1973.  His awards and decorations included the National Defense Service Medal, the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, the Army Commendation Medal with First Oak Leaf Cluster, the Bronze Star Medal, and three Overseas Service Bars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the proceeding has been associated with the Veteran's Virtual VA electronic claims file.  

The Board remanded the claim in November 2013 for additional development.  The matter again is before the Board.  Subsequent to the November 2013 Board remand the Veteran's attorney representative withdrew his representation in June 2015, prior to the recertification of the claim to the Board.  As such, the Veteran currently is unrepresented.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of whether clear and unmistakable error (CUE) occurred in the October 2004 rating decision in failing to address or grant entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred this issue to the AOJ in its November 2013 determination, but no action on this issue appears to have been undertaken.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as near daily panic attacks, neglect of personal hygiene, anxiety, sleep disturbances, flashbacks, concentration problems with an effect on his memory, isolative behavior, conflicts with co-workers and supervisors, depression, intrusive recollections, anger, social withdrawal, loss of interest, difficulty establishing and maintaining relationships, hypervigilance, and lethargy, as well as at least one report of suicidal thoughts without plans or intent, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a letter in May 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim currently on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the electronic claims file.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the RO provided the Veteran appropriate VA contract examinations in June 2007 and October 2008.  The records also indicate that the Veteran failed to appear for a psychiatric examination scheduled for September 2009.  The existing examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  As such, the Board finds the reports sufficient on which to base a decision in this matter.  

Based on the association of VA treatment records, records from SSA, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed above, currently the Veteran's disability rating is 30 percent for his service-connected PTSD.  The Veteran claims the rating does not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2015). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5.

In this case, an April 2006 private psychiatry record noted that the Veteran experienced anxiety, sleep disturbances, flashbacks, concentration problems, isolative behavior, conflicts with co-workers and supervisors, depression, and lethargy.  He did not socialize outside of work and isolated himself at work as much as possible.  His job situation was becoming increasingly problematic.  The diagnosis was PTSD with depression and the examiner assigned a GAF score of 38.

The Veteran was afforded a VA psychiatric contract examination in June 2007.  Current symptoms included intrusive recollections, anger, social withdrawal, and sleep problems.  The symptoms resulted in severe effects on total daily functioning.  The Veteran worked as a training manager, or educator, for the Federal government and his relationship with his supervisors and co-workers was fair.  He had trouble getting along well or making friends because of a short temper and little patience.  He had a good relationship with his siblings, a fairly good relationship with his wife, and he had a better relationship with his daughter than his son.  He described his wife as "the anchor to my life."  The Veteran was socially withdrawn.  On examination, the Veteran was fully oriented, with appropriate appearance, hygiene, and behavior.  Concentration was within normal limits.  Panic attacks occurred less than once per week.  There was no evidence of delusions, hallucinations, or obsessional rituals.  Memory was normal and there was no suicidal or homicidal ideation.  The diagnosis was PTSD and the examiner assigned a GAF score of 49.

At the next visit to the private psychiatrist, in August 2007, the Veteran described increasing concentration problems that were having an effect on his memory.  He had daily panic attacks that interfered with his interpersonal relationships and work functioning.  He was having increased sleep problems and irritability.  His GAF score was 31.  

VA treatment records document regular attendance in a PTSD support group.  

A September 2008 physician's note indicated that the Veteran's grooming had not been very good recently and he had been unkempt in appearance.  Concentration was markedly impaired and he was sad and depressed.  Memory was intact for recent events, but impaired for events happening during service.  Judgment was impaired and his mood was extremely depressed.  The Veteran's concentration was markedly impaired and worsening.  His GAF score was 30.

The Veteran was afforded a VA contract examination in October 2008.  The Veteran's symptoms included sleep disturbances, nightmares, flashbacks, anger, irritability, panic attacks, concentration problems, and intrusive thoughts.  The symptoms were constant and resulted in loss of interest and motivation.  The Veteran had an "ok" relationship with his siblings, a good relationship with his wife, and a less good relationship with his children because he had been very strict with them.  He currently was working as an exercise planner for the United States Army.  His relationship with his supervisor was fair and his relationship with co-workers was poor.  He had not lost any time from work.  On examination, the Veteran was fully oriented and appearance, hygiene, and behavior were appropriate.  Eye contact and concentration were poor.  The Veteran had panic attacks more than once per week.  There were no observed delusions, hallucinations, or obsessional rituals.  Thought processes were appropriate, judgment was unimpaired, abstract thinking was normal, and memory was within normal limits.  There were passive thoughts of death, but no suicidal ideation and no plans.  Homicidal ideation was absent.  The diagnosis was PTSD and the GAF score assigned was 45.  The examiner noted that the Veteran had difficulty establishing and maintaining effective family role functioning and that he had intermittent inability to perform recreational or leisurely pursuits due to PTSD.  The Veteran did not appear to present a danger to himself or others.

A December 2008 statement from the Veteran's wife discussed how the Veteran's mood with her and their children could change abruptly from sweet to cranky and grumpy.  The mood changes were unpredictable in nature and the family would walk on eggshells during his depressed moods.  The Veteran also experienced panic attacks nightly for the past two to three years, as well as hypervigilance.  The Veteran had difficulty maintaining social relationships and would often sit alone in public and not interact with others.  In the Veteran's last two years of employment, 2006 and 2007, he had trouble remembering his job responsibilities and would forget meetings.  He also hated to be around people, particularly crowds, and was not able to concentrate and do his work.  In the past few years, the Veteran had trouble remembering the names of others, as well as his activities for the day.  

In September 2009, the Veteran failed to appear for a scheduled VA psychiatric contract examination.

In April 2010, the Veteran discussed attending a nondenominational church every Sunday and that sometimes he was happy to see friends there, while other times he did not want to be around anybody.  At that time, his GAF score was 45 to 50.  In June 2010, the Veteran discussed having feelings of hypervigilance, lack of loving feelings for those close to him, feeling detached / numb, intrusive thoughts, and dreams.  He also had concentration, attention, and memory problems.  In September 2010, the Veteran described intermittent days with irritability and depression.  On those days he had difficulty interacting with others.  He had difficulty sleeping and felt lethargic.  He did not report suicidal thoughts.  That said, the Veteran had a few friends with whom he would have breakfast and enjoyed doing things outside.  

In October 2011, the Veteran described continued irritability and frustration.  He dealt with depression at times, as well as intrusive thoughts and nightmares.  The Veteran denied suicidal or homicidal thoughts.  He also avoided interacting with others.  In March 2012, the Veteran stated that he liked to support other veterans and other people in general when he could.  

A March 2012 private psychological evaluation is of record.  The Veteran had an irritable attitude on examination and in response to a question about why he claimed to be unable to work stated that he "exploded out of control."  He described difficulty getting along with others due to his irritable mood.  The Veteran's symptoms included anger and irritability that made work functioning difficult, as well as exaggerated startle response, panic attacks of unknown frequency, and sleep problems.  The Veteran's wife indicated that about once per week the Veteran would get into the type of mood where he had to be left alone.  She noted that the Veteran was generally irritable most days, but also described him as friendly.  The examiner concluded that the Veteran would have minor to moderate deficits relating to co-workers, supervisors and the general public due to his irritation and anger.  That said, he was capable of sustaining attention to complete required work tasks, with mild to moderate problems with work stressors.  The Veteran was capable of understanding and remembering simple and detailed instructions and no problems following commands.

In April 2012, the Veteran described irritability and avoiding others when he could, but he was still active in his church and his wife was supportive.  In September 2012, the Veteran indicated that he enjoyed taking care of his granddaughter when he could and spending time with her.  His wife was doing well and his daughter was pregnant.  The Veteran did not see his son very often, but they continued to have a positive relationship.  In November 2012, the Veteran reported improved irritability and decreased depression with medication, but was still experiencing intrusive thoughts and nightmares about Vietnam.  He denied suicidal or homicidal thoughts.  In January 2013, the Veteran reported that he and his wife were planning on buying a home in Oregon to be closer to their pregnant daughter, who was having a difficult pregnancy.  In March 2013, the Veteran reported that he did not feel particularly depressed, but did have problems with irritability, avoidance behaviors, and tiredness due to sleep problems.  In July 2013, the Veteran reported that he wanted to move to Oregon because he believed it would be less stressful and he could support his daughter and her new baby.  

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2015).  

In reaching that conclusion, the Board notes that the Veteran's symptoms include at least one report of suicidal thoughts, without specific plans or intent; almost daily panic attacks; impaired impulse control, with verbal aggressiveness but no actual violent incidents; difficulty in adapting to stressful situations, most notably in his work; memory and concentration problems; an inability to establish and maintain effective working relationships with employers and co-workers; impaired judgment and mood; and neglect of personal appearance and hygiene.  The Board acknowledges that the Veteran's GAF scores have ranged somewhat significantly between approximately 30 and 50; however, all these records have noted some or all of the above-listed symptoms.  In summary, the Board finds that the above symptoms most closely approximate the higher 70 percent rating. 

The Board recognizes that all of the above-listed symptoms have not been noted at all times or in all records.  That said, the severity of the Veteran's PTSD overall appears to have been essentially consistent for the entire appellate time period.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 70 percent rating is warranted for the entire appeal period.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, the evidence does not show that there is total occupational and social impairment.  He does not have symptoms such as gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others (while he reported suicidal thoughts during the October 2008 VA contract examination, he denied plans or intent and the examiner concluded that he did not appear to be a danger to himself or others); intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name (the Veteran's wife has described the Veteran forgetting names of co-workers and associates, but there is no indication that he has forgotten names of close relatives, his now former occupation, or his own name).  As noted, while the Veteran has expressed suicidal thoughts, multiple treatment providers have concluded that he did not appear to be a danger to himself or others.  As such, his symptoms more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  As to the Veteran's reported memory problems, again, there is no indication or suggestion that these problems rise to the level of severity contemplated for a 100 percent rating, namely forgetting one's own name or those of family or close friends.  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and/or DSM-5.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.  The Veteran's symptoms and the severity thereof have been fully contemplated in assigning the 70 percent rating.  

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

As to occupational and social functioning, the VA contract examiners found that the Veteran would have moderate difficulty in the workplace, due to his anger issues.  Similarly, the Veteran's relationship with his family is affected by his poor moods and irritability.  Generally, the Veteran prefers to isolate himself socially.  That said, the Veteran has reported that he enjoys helping other veterans in their efforts to obtain VA benefits and has continued to attend church, although on occasions he has not socialized with others while at church.  The Veteran's relationship with his wife has been generally positive and has been decent with his siblings and daughter.  His relationship with his son has been strained at times, while at others the Veteran has reported that the relationship has been okay.  

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted for the entire period of time that is covered by this claim.  See Fenderson, 12 Vet. App. at 119.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including near daily panic attacks, neglect of personal hygiene, anxiety, sleep disturbances, flashbacks, concentration problems with an effect on his memory, isolative behavior, conflicts with co-workers and supervisors, depression, intrusive recollections, anger, social withdrawal, loss of interest, difficulty establishing and maintaining relationships, hypervigilance, and lethargy, as well as at least one report of suicidal thoughts without plans or intent.  The current 70 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was denied in a July 2008 rating decision.  Subsequent lay statements and medical records documented psychiatric symptoms that contributed to the Veteran's ultimate retirement; however, the Board does not find that these statements discuss with adequate specificity the bases for the Veteran's retirement such that the issue of entitlement to TDIU has been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


